11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT


In the interest of D.L. and                   * From the 220th District
B.L., children,                                 Court of Comanche County,
                                               Trial Court No. FM 11813.

No. 11-14-00364-CV                           * March 12, 2015

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed. The costs incurred by reason of this appeal are taxed
against Michael Lowery.